DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application on 25 July 2022 after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 25 July 2022 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–10 and 39–42 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication 2020/0178003 (published 04 June 2020) (“Zurbruegg”) and EP 3177033 (published 06 July 2017) (“Sapiejewski”).
Claims 11–13, 15–19 and 21–23 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Zurbruegg and Roeck.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Zurbruegg, Roeck and US Patent Application Publication 2021/0211811 (published 08 July 2021) (“Fritzsche”).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Zurbruegg, Roeck and Wayne Staab, Ear Canal Dimensions (https://hearinghealthmatters.org/waynesworld/2014/ear-canal-dimensions/) (posted 14 July 2014) (last accessed 30 July 2021) (“Staab”).
Claim 1 is drawn to “an earpiece.” The following table illustrates the correspondence between the claimed earpiece and the Zurbruegg reference.
Claim 1
The Zurbruegg Reference
“1. An earpiece comprising:
The Zurbruegg reference describes a hearing device 211 designed with a sound outlet 17 for insertion into an ear canal 1. Zurbruegg at ¶¶ 3, 6, 9, 11, 50, 51, 76, FIGs.1, 10.
“an electro-acoustic transducer;
Zurbruegg’s hearing device 211 includes an acoustic transducer, or driver. Id. at ¶ 76, FIG.10.
“a housing supporting the electro-acoustic transducer such that the housing and the electro-acoustic transducer together define a first acoustic volume and a second acoustic volume, the electro-acoustic transducer being arranged such that a first radiating surface of the transducer radiates acoustic energy into the front [sic, first] acoustic volume and such that a second radiating surface of the transducer radiates acoustic energy into the second acoustic volume;
Hearing device 211 further includes a housing 212 having a front wall 13, rear wall 14 and side wall 15. Id. at ¶¶ 50, 78, FIGs.1, 10. Housing 212 includes a transducer housing portion 227 that supports transducer 221. Id. at ¶ 76, FIG.10. Housing 212 further includes a front housing portion 28 that defines a first, front volume 26 in front of the transducer’s diaphragm 222. Transducer housing portion defines a second volume inside transducer housing portion 227 located behind diaphragm 222. Id.
“a front port coupling the first acoustic volume to a space outside the housing; and
“a rear port coupling the second acoustic volume to the space outside the housing,
“wherein respective outlet ends of the rear port and the front port combine before exiting the housing via a combined exit volume and an exit port.”
Zurbruegg’s hearing device 211 further includes a front acoustic port 244 that couples front volume 26 to the outside and a rear port 229 that couples transducer housing portion 227 to the outside. Id. at ¶¶ 78–80, FIG.10. More particularly, front acoustic port 244 and rear port 229 couple their respective volumes to the outside through a combined exit volume 25 and two exit ports 245, 252. Id.
“wherein the exit port is the only opening that couples the front and rear acoustic volumes to the space outside the housing when the earpiece is worn, and
In Zurbruegg’s the embodiment depicted in FIG.10, hearing device 211 includes two parallel, rear exit ports 245, 252 and two parallel, front exit ports 246. Other embodiments feature a single rear exit port 45. Id. at FIGs.1–3
“wherein there is no means for dynamically controlling the movement of air disposed in the acoustic path between first acoustic volume and the space outside the housing.”
Zurbruegg’s hearing device 211 differs from the claimed earpiece because it includes means for dynamically controlling airflow in the path between volume 26 and the outside of device 211. For example, Zurbruegg describes actuators 47 and 48. Id. at ¶¶ 55, 56, FIG.10.

Table 1
The table above shows that the Zurbruegg reference describes a hearing device 211 that corresponds closely to the claimed earpiece. The two devices differ because Zurbruegg’s hearing device 211, depicted in FIG.10, includes a total of four exit ports while the claimed earpiece includes an exit port that is the only opening that couples front and rear acoustic volumes to the space outside the earpiece’s housing. Further, Zurbruegg’s hearing device 211 includes actuators 47 and 48, or means, for dynamically controlling airflow from volume 26 to the outside of housing 212.
The differences between the claimed earpiece and the Zurbruegg reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Zurbruegg reference describes many embodiments of a hearing device—namely, embodiments 11, 51, 61, 71, 81, 91, 101, 111, 121 and 211 corresponding respectively to FIGs.1–10. Zurbruegg at ¶¶ 45, 46. The embodiments differ in the number of exit ports included and the type of acoustic impedance element included in the exit ports. Id. at ¶¶ 50, 57, 62, 67, 69, 70, 71, 73, 75, 76, FIGs.1–10. Zurbruegg’s description indicates throughout that each of these features provides various degrees of tuning control on the overall response of a hearing device. See id. at ¶¶ 50–76. Zurbruegg also describes that features from each described embodiment may be combined or omitted as desired by those of ordinary skill in the art. Id. at ¶ 49. With this understanding, one of ordinary skill in the art at the time of filing would have reasonably contemplated making a large number of predictable modifications to Zurbruegg’s hearing device 211 depicted in FIG.10. For example, like in the embodiment of FIG.1, one of ordinary skill would have used a single rear exit port 45 in place of multiple output exit ports 245, 246 with an understood reduction in complexity and a more limited ability to tune the hearing device’s overall response. Additionally, like in FIGs.1 and FIG.10, an internal port 44/244 would couple the front volume of transducer 221 to mixing volume 25. And like in FIG.10, an internal port 229 would couple the rear volume of transducer 221 to the mixing chamber 25. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to replace Zurbruegg’s multiple exit ports with a single shared exit port.
Additionally, the Zurbruegg reference describes numerous embodiments that include actuators designed to control airflow in device 211, producing a variable acoustic impedance between the front acoustic volume and the outside of the device. Zurbruegg’s solution extends work in which an earpiece is vented to produce a desired impedance. For example, the Sapiejewski reference, cited by Zurbruegg at ¶ 4, describes an earpiece having a number of vents having various inertial and resistive properties to produce a desired frequency response. Zurbruegg improves on this concept by adding the actuators so the frequency response may be varied dynamically. Given this background, one of ordinary skill in the art would have reasonably recognized that Zurbruegg’s actuators, though useful, introduce an additional design and materials cost. One of ordinary skill in the art would have thus recognized that the actuators may be omitted at the designer’s discretion, and Zurbruegg’s device may be configured to produce a fixed frequency response. See MPEP § 2144.04(II)(A). For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the housing defines a nozzle, and wherein the first acoustic volume is acoustically coupled to an acoustic passage in the nozzle such that the electro-acoustic transducer is acoustically coupled to a user's ear canal when the earpiece is worn.”
Zurbruegg similarly describes housing 212 as including a nozzle-shaped sound outlet 17 protruding from front wall 13 into a user’s ear canal 1. Zurbruegg at ¶¶ 51, 76–78, FIG.10. Outlet 17 is depicted with a passage connecting ear canal 1 and first, front volume 26 that is acoustically coupled to transducer 221 via port 228. For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“further comprising an ear tip supported on the nozzle and configured to form a tight acoustic seal with a user's ear canal when the earpiece is worn.”
Zurbruegg also describes attaching a flexible ear tip to nozzle 17 to seal the user’s ear canal 1. Zurbruegg at ¶ 83, FIG.11. For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the housing includes a receptacle for receiving wiring for powering the electro-acoustic transducer.”
Zurbruegg describes embodying hearing device 211 in a wired configuration, which would require a receptacle for wiring that powers transducer 221. Zurbruegg at ¶ 82. For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the exit port is covered with a mesh along an exterior surface of the housing.”
Zurbruegg’s exit port 252 is covered by an acoustic resistance/mesh along an exterior of rear wall 14. Zurbruegg at ¶ 81, FIG.10. For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the exit port comprises a tube.”
Exit port 245 is described as a tubular member. Zurbruegg at ¶ 80, FIG.10. For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein an outlet end of the tube is covered with a mesh.”
Zurbruegg likewise covers an outlet of tube 245 with acoustic resistance/mesh 255. Zurbruegg at ¶ 80, FIG.10. For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein the front port is formed integrally with the housing.”
Zurbruegg integrally forms port 244 within the sidewall 15 of housing 212. Zurbruegg at ¶ 79, FIG.10. For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein a maximum pressure in the first acoustic volume when the exit port is sealed is between 100 dB SPL and 120 dB SPL.”
Claim 10 depends on claim 1 and further requires the following:
“wherein a maximum pressure in the first acoustic volume when the exit port is sealed is no greater than 132 dB SPL.”
Zurbruegg describes controlling the internal sound pressure within housing 212, but does not describe any particular resulting pressure level of the disclosed design. Zurbruegg at ¶¶ 25, 28, 94. This is plainly a design choice contemplated by Zurbruegg. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to choose a desired upper pressure limit—most apparently one of ordinary skill would consider an upper limit that protects the user’s ears from damage. For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claims.
Claim 11 depends on claim 1 and further requires the following:
“a hearing aid comprising the earpiece of claim 1,
“the hearing aid further comprising: a casing configured to sit behind a user's pinna when worn; and
“wiring coupling the casing to the earpiece.”
The Zurbruegg reference describes hearing device 211 in general terms, but contemplates implementing it in a receiver-in-the-canal (RIC) configuration. Zurbruegg at ¶¶ 3, 76. This is a known hearing aid design described in more detail by the Roeck reference. An RIC includes a behind-the-ear (BTE) unit and an in-the-ear (ITE) unit that is wired to the BTE unit. See Roeck at ¶¶ 13–20, 43, 44, FIGs.1, 3. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement Zurbruegg’s hearing device 211 as an RIC hearing aid with a BTE unit (i.e., a case worn behind a user’s pinna) wired to an ITE unit configured in the manner taught and suggested by Zurbruegg. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“further comprising: a battery, a microphone, and a sound processor housed in the casing.”
The Roeck reference further teaches and suggests implementing a BTE unit with a battery 216, a microphone and a sound processor 214. Roeck at ¶¶ 1, 2.1 For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 13 depends on claim 11 and further requires the following:
“further comprising: electronics housed within the casing; and a microphone supported by the housing, wherein the wiring electrically couples the microphone to the electronics.”
Roeck similarly teaches and suggests housing electronics, like a power source 216, a processor 214 and a wireless communication device 218 within the casing of a BTE unit 104. Roeck at ¶¶ 34–38, 41, FIGs.2B, 3. Roeck further teaches and suggests supporting a microphone 202 in an ITE unit 102 and linking microphone 202 to processor 214 with wiring 106. Id. at ¶¶ 22, 42, FIG.2B. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 14 depends on claim 13 and further requires the following:
“wherein the wiring comprises flexible printed circuitry.”
The Roeck reference describes cable 106 as including any suitable component to couple BTE unit 104 to ITE unit 106. Roeck at ¶ 18. The Fritzsche reference describes one suitable type of cable for interconnecting hearing device components as including a flexible print circuit board (PCB). Fritzsche at ¶¶ 12, 51, 94, FIGs.1, 2. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to simply implement cable 106 with a known flexible PCB. For the foregoing reasons, the combination of the Zurbruegg, , the Sapiejewski, the Roeck and the Fritzsche references makes obvious all limitations of the claim.
Claim 15 depends on claim 13 and further requires the following:
“wherein the wiring electrically couples the electro-acoustic transducer to the electronics.”
Roeck similarly describes connecting a receiver 204, or electro-acoustic transducer, to processor 214 via cable 106. Roeck at ¶¶ 24, 34, 42, FIG.2B. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 16 depends on claim 13 and further requires the following:
“wherein the microphone is a feedback microphone arranged for picking up audio at the user's ear canal.”
Roeck describes implementing microphone 202 as an ear canal microphone and implementing feedback control. Roeck at ¶¶ 22, 27, 29. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 17 depends on claim 13 and further requires the following:
“wherein the microphone is a feedforward microphone arranged for picking up ambient noise in a region external to the housing for feedforward noise cancelation.”
Roeck describes implementing microphone 202 as a feed forward microphone facing outside of the ear canal and used in noise cancellation. Roeck at ¶¶ 22. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 18 depends on claim 13 and further requires the following:
“wherein the electronics are configured to execute an active noise cancellation algorithm that uses input from the microphone.”
Roeck describes using microphone 202 as part of a noise control/cancellation scheme. Roeck at ¶¶ 22, 27, 29. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 19 depends on claim 11 and further requires the following:
“further comprising: a battery, a microphone, and a sound processor supported in the housing.”
Roeck teaches and suggests implementing ITE unit 102 with a power source/battery, a processor 214 and a microphone 202. Roeck at ¶¶ 22, 23, 34–36, 39, FIG.2A. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 20 depends on claim 11 and further requires the following:
“wherein the electro-acoustic transducer comprises a diaphragm defining the first and second radiating surfaces, and wherein the diaphragm has a diameter of less than 6 mm.”
Zurbruegg describes transducer 221 as a moving coil transducer having a diaphragm 222 that has two radiating surfaces. Zurbruegg at ¶ 76, FIG.10. The Roeck reference identifies such a transducer as suitable for use in an RIC device. Roeck at ¶24. Neither Zurbruegg nor Roeck describe the diameter of diaphragm 222, but it would have been obvious for one of ordinary skill in the art at the time of filing to form the diaphragm with a diameter less than 6 mm so that it would be able to fit in a typical ear canal, which is on the order of 7 mm in diameter. See Staab. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 21 depends on claim 20 and further requires the following:
“wherein the electro-acoustic transducer is a moving coil transducer.”
Zurbruegg describes transducer 221 as having a moving voice coil 225. Zurbruegg at ¶ 76, FIG.10. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 22 depends on claim 11 and further requires the following:
“further comprising: a battery; a first microphone; a sound processor; a transceiver; a second microphone; and wiring,
wherein the battery, the first microphone, the sound processor, and the transceiver are housed in the casing,
wherein the second microphone is supported by the housing; and
wherein the wiring extends between the housing and the casing and electrically couples the second microphone to the sound processor.”
The Roeck reference further teaches and suggests implementing a BTE unit 104 whose casing includes a battery 216, a first microphone, a sound processor 214 and a wireless communication unit 218. Roeck at ¶¶ 1, 2, 34–38, 41, FIGs.2B, 3.2 Roeck further teaches and suggests supporting a second microphone 202 in an ITE unit 102 and linking microphone 202 to processor 214 with wiring 106. Id. at ¶¶ 22, 42, FIG.2B. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 23 depends on claim 11 [sic, 22] and further requires the following:
“wherein the sound processor is configured to execute an active noise cancellation algorithm that uses input from the second microphone.”
Roeck describes using second microphone 202 as part of a noise control/cancellation scheme. Roeck at ¶¶ 22, 27, 29. For the foregoing reasons, the combination of the Zurbruegg, the Sapiejewski and the Roeck references makes obvious all limitations of the claim.
Claim 39 depends on claim 1 and further requires the following:
“wherein the front port, the rear port, and the exit port are free of any [[valve]] means for dynamically controlling the movement of air through those ports.”
Claim 40 depends on claim 1 and further requires the following:
“wherein the earpiece does not include any means for dynamically controlling the openness of the front port or the rear port.”
Claim 42 depends on claim 1 and further requires the following:
“wherein there is no [[valve]] means for dynamically controlling the movement of air disposed in the acoustic path between second acoustic volume and the space outside the housing.”
The obviousness rejection of claim 1, incorporated herein shows the obviousness of modifying Zurbruegg’s hearing device 211 to exclude actuators from the device in order to reduce design and materials costs at the expense of a performance decrease resulting from a fixed frequency response. For the foregoing reasons, the combination of the Zurbruegg and the Sapiejewski references makes obvious all limitations of the claims.
Summary
Claims 1–23 and 39–42 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Issues Under 35 U.S.C. § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the front acoustic volume” in line 6. This term lacks antecedent basis. For the purposes of examination, the Examiner will interpret the term “front acoustic volume” in this instance to refer back to the “first acoustic volume” recited in line 4. Claims 2–23 include the same problem as claim 1 due to their dependence on claim 1. Claim 24 repeats the same problem as claim 1 at line 6. Claim 23 depends on claim 11 but refers at line 2 to “the second microphone” from claim 22.
In all instances of indefiniteness, appropriate correction is required. No new matter may be entered.
Response to Applicant’s Arguments
Applicant’s Reply (25 July 2022) has substantively amended the claims. This Office action has been appropriately updated. Applicant’s Reply further includes comments pertaining to the rejections included in the Final Rejection (28 January 2022). Applicant’s comments suggest that removing Zurbruegg’s actuators, as proposed in the rejections, would not have been obvious because doing so would have rendered the prior art invention unsatisfactory for its intended purpose. (See Reply at 1, 2 (IFW3 page numbering)). Examiner agrees that modifying Zurbruegg as proposed does negate the benefits of dynamically controlling airflow impedance and frequency response. But the prior art background of Zurbruegg (e.g., the Sapiejewski reference) adequately demonstrates the feasibility of producing an earpiece that produces a desired frequency response without actuators. One of ordinary skill in the art would have thus reasonably recognized that the actuators are useful, but would have also reasonably recognized that their benefits carry additional design and materials costs. This is why it would have been obvious for one of ordinary skill in the art to decide to either include or exclude the actuators. See MPEP § 2144.04(II)(A). For the foregoing reasons, Applicant’s comments have not persuasively established any error in the Office action, and all the rejections will be maintained.
Additional Citations
The following table lists references that are relevant to the subject matter claimed and disclosed. This Office action does not rely on the listed references, but they are listed to assist the Applicant in drafting a response.
Citation
Relevance
US 2020/0402493
Use of feedforward and feedback microphones to generate a noise cancellation signal that is emitted by a loudspeaker into an ear canal.

Figure 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

8/12/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Roeck also teaches and suggests implementing microphones in the ITE unit to improve the pickup of sound in front of the user, but that does not suggest altogether eliminating microphones from the BTE unit. Id. at 4.
        2 Roeck also teaches and suggests implementing microphones in the ITE unit to improve the pickup of sound in front of the user, but that does not suggest altogether eliminating microphones from the BTE unit. Id. at 4.
        3 Image File Wrapper.